Citation Nr: 1115210	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-33 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability, secondary to service-connected bilateral pes planus with post-operative bunionectomy of the right foot and bunion of the left foot with valgus deformity and hyperkeratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, with subsequent service in the Army National Guard from January 25, 1991 to March 26, 1991.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the benefit sought on appeal.

The Board notes the Veteran originally requested a hearing before a Board member.  This request was withdrawn in a January 2009 signed statement.  

The RO received additional VA outpatient treatment records after the final September 2007 Statement of the Case (SOC) and before the file was sent to the Board.  These records from 2007 to 2008 indicated treatment for unrelated medical conditions.  Accordingly, although a supplemental statement of the case (SSOC) was not issued, this is not necessary since the medical evidence is not relevant to the claim on appeal.

After the file was sent to the Board, a lay statement was received from a friend of the Veteran dated March 2010.  This statement was also not reviewed by the agency of original jurisdiction, but this is not necessary since the Veteran's representative sent a statement dated March 2011 waiving local jurisdictional review of the new lay statement.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's back disability is related to a service-connected disability or any other incident of his military service, nor may it be presumed to have occurred therein.


CONCLUSION OF LAW

A back disability is not proximately due to, the result of, or aggravated by any incident of his military service or service-connected disability, to include service-connected bilateral pes planus with post-operative bunionectomy of the right foot and bunion of the left foot with valgus deformity and hyperkeratosis, nor may the Veteran's back disability be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in March 2006.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran an appropriate VA examination in September 2007.  This examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed on the back claim because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service or a service-connected disability.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.  

Service Connection (Low Back Disorder)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, the presumption is inapplicable because there is no evidence of lumbar spine arthritis within one year after separation from the military.  Indeed, the Veteran claims his back did not begin to bother him until 1997, years after his military service.  

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Veteran makes it clear that he contends that his back disability is due to service-connected bilateral pes planus with post-operative bunionectomy of the right foot and bunion of the left foot with valgus deformity and hyperkeratosis.  He has not contended, and the evidence does not suggest, that his back disability had its onset during or as a result of service, or that it may be so presumed.

That is, the Veteran's service treatment records are silent as to any complaints, treatment or diagnosis of a low back condition.  The Veteran does not claim he suffered any sort of in-service injury or trauma.  Indeed, the Veteran does not claim he has ever suffered a back related injury or trauma and he concedes his low back did not cause him any pain until 1997, years after his military service.  Rather, he claims his low back slowly deteriorated due to his service-connected bilateral feet problems. 

When neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  In any case, the Board finds no basis to award service connection for a low back disorder on a direct basis.  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Id.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

VA treatment records dated in 2005 reflect that the Veteran complained of chronic low back pain and foot pain.  A June 2005 X-ray resulted in an impression of minimal degenerative changes.  A July 2005 treatment note gives an impression of nonspecific low back pain that had worsened over the last 8 months.  The Veteran was subsequently provided physical therapy for his back in 2005.  None of the VA treatment records, however, link any of the Veteran's low back disabilities or complaints to his service-connected foot disabilities.  

A July 2007 VA X-ray report provides an impression of stable lumbosacral spine.  

The report of a September 2007 VA spine examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history and the Veteran's subjective complaints.  The report sets forth detailed results of physical examination of the Veteran's feet and back, and sets forth X-ray findings.  The resulting diagnosis was: (1) severe plano valgus flat feet with bilateral bunions (corrected) and secondary degenerative joint disease, severe, involving the right and left ankles; (2) degenerative joint disease of the ankles, secondary to diagnosis 1; and (3) chronic lumbar sprain with lumbar spondylosis which, in the examiner's opinion, was less likely than not related to the Veteran's very minimally altered gait; the Veteran did not have severe wear in his lumbar spine and his motion was actually quite good although he did have some spasm there.  

The examiner reiterated that in his opinion, therefore, it was less likely than not that the Veteran's current lumbar disability was related to his flat feet but in fact was due to wear and tear and normal aging.  

The Board finds that this opinion is highly probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained his opinion with specific references to the Veteran's physical findings and medical history.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the September 2007 VA opinion.  In fact, the post-service medical evidence is negative for any evidence linking the Veteran's back disability to his service-connected bilateral pes planus with post-operative bunionectomy of the right foot and bunion of the left foot with valgus deformity and hyperkeratosis. 

In March 2010 correspondence, a witness stated that she had seen the Veteran having back problems for some time, including walking around bent over and making painful sounds.  He always complained about his feet.  

The Board is also aware of the Veteran's own assertions linking his back disability to his service-connected foot disability.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing back symptoms since incurring feet disabilities).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds him to be credible in this regard.  The Veteran's witness is similarly competent to provide testimony and statements concerning factual matters of which she has firsthand knowledge, and the Board finds her credible.  

Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran's is not competent to attribute the coincidence of back symptoms occurring after the incurrence of foot disabilities as establishing the etiology of the back symptoms.  The Veteran is not competent to state that any current back symptoms are disability are etiologically related to, or aggravated by, his service-connected bilateral pes planus with post-operative bunionectomy of the right foot and bunion of the left foot with valgus deformity and hyperkeratosis.  Similarly, the writer of the March 2010 witness statement is not competent to state or imply that the Veteran's back disability is related to his service-connected feet disability.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Board finds that the assertions by the Veteran and his witness are outweighed by the September 2007 VA medical opinion.  

In sum, there has been no demonstration by the competent medical, or competent and credible lay, evidence of record that the Veteran is entitled to service connection for a back disability, secondary to service-connected bilateral pes planus with post-operative bunionectomy of the right foot and bunion of the left foot with valgus deformity and hyperkeratosis.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a back disability, secondary to service-connected bilateral pes planus with post-operative bunionectomy of the right foot and bunion left foot with valgus deformity and hyperkeratosis, is denied.



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


